DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-26 are pending in the application.
Priority
This application is a continuation of U.S. Patent Application No. 16/195,997, filed on November 20, 2018, and claims priority benefit of U.S. Provisional Application Nos. 62/588,820, filed on November 20, 2017, 62/631,530, filed on February 16, 2018, and 562/723,660, filed on August 28, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of 
    PNG
    media_image1.png
    153
    568
    media_image1.png
    Greyscale
as elected species of invention for initial examination on the merits in the reply filed on 02/01/2021 is acknowledged.
As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species of invention (see above) is free of the prior art. According to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended. If the search is extended and a non-elected species is not found allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. 
1) compounds of Formula I wherein X is -C(O)- (i.e. oxoacridines), wherein Z1 is (CH2)1-6-T1, and wherein T1 is -C(O)R1, -C(O)OR1, -C(O)N(R1)2, -C(O)NHS(O)2RS, -C(O)NHCOR1, -C(O)NHOH, or -C(O)NHCN, and including the full range of Y, Z, where m is 1 or 2 and n is 2, 3 or 4.
2) compounds of Formula I wherein X is -CH=CH-, -C(RX)2 where RX is H or CH3, CF3, CF2H, or F, or two RX together form =CH2, or =CF2, or two Rx, together with the atom to which they are bonded, form a cyclopropyl, wherein Z1 is (CH2)1-6-T1, and wherein T1 is -C(O)R1, -C(O)OR1, -C(O)N(R1)2, -C(O)NHS(O)2RS, -C(O)NHCOR1, -C(O)NHOH, or -C(O)NHCN, and including the full range of Y, Z, where m is 1 or 2 and n is 2, 3 or 4.
3) compounds of Formula I wherein X is a bond (i.e. carbazole-type compounds), wherein Z1 is (CH2)1-6-T1, and wherein T1 is -C(O)R1, -C(O)OR1, -C(O)N(R1)2, -C(O)NHS(O)2RS, -C(O)NHCOR1, -C(O)NHOH, or -C(O)NHCN, and including the full range of Y, Z, where m is 1 or 2 and n is 2, 3 or 4.
Note: the extended searches described above did include embodiments wherein X is O, S, CH=CH.
Claims 3, 10, 12, 15-19, and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or being outside the bounds of the expanded search, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2021.
Correspondingly, claims 1, 2, 4-9, 11, 13, 14, and 20-23 have been examined to the extent to which they are readable on the above identified nonelected species. Since art was found on a nonelected species, subject matter not embraced by the elected embodiment or the above identified nonelected species remains withdrawn from further consideration. 
It has been determined that the entire scope claimed is not presently patentable.
Claim Objections
Claim 1 (p. 277) recites m as 0, 1, or 2 and n as 2, 3, or 4.  Claim 1 (p. 278) further recites “m and n are not both 0”.  This seems redundant, at least, as n is never 0 by the noted recitation of p. 277.
Claims 21 and 23 are objected to as dependent upon, or ultimately dependent upon, a rejected 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by CHEN (Tetrahedron 2011 67:5883-5893; cited by Applicants).
The reference (p. 5586 Scheme 4 compounds 23b/23c) discloses the compounds of Formula I:
    PNG
    media_image2.png
    193
    216
    media_image2.png
    Greyscale
which meet the limitations of the cited claims, where X is C(Rx)2, where to Rx together form =O, Z1 is (C(Rz)2)p-T1, where Rz are H, p=2 and T1 is C(O)OR1, where R1 is H, Y is -OMe, m=2, Z is -OMe/-OH (compound 23b) or -OMe/-O-C(O)CH3 (compound 23c), and where when X is -C(O), each Rz is H, m and n are not both 0, and wherein the compound is substituted with Z at the 3-position and the 4-position.
Claims 1, 6-9, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by LAO (Monatschefte fur Chemie Chemical Monthly 2000 131:803-811).
Lao (p. 805 Scheme 1) discloses the compounds of Formula I:


    PNG
    media_image3.png
    88
    261
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    88
    261
    media_image3.png
    Greyscale
 several of which (5a, 5b, and 5e) meet 
Claims 1, 6-9, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by SZULC (Journal für Praktische Chemie 1988 330(6):1023-1029; cited by applicants).
Szulc (p. 1024 Scheme 5 compound 36) discloses compound 36 of Formula I:

    PNG
    media_image4.png
    182
    180
    media_image4.png
    Greyscale
, which meets the limitations of the cited claims, where X is a bond, Z1 is (C(Rz)2)p-T1, where Rz are H, p=1, T1 is C(O)OR1, where R1 is H, m=2 or 1, Y is Br, Z is Br, n=2.
Examiner Comment
The examiner has provided a representative, but not exhaustive, selection of anticipatory prior art commensurate in scope with the claimed subject matter obtained from the expanded prior art search so-limited as described herein.  In the interest of compact prosecution, Applicants are requested in their reply and/or subsequent amendments to the claims to clearly indicate and set forth in the claims the novel and unobvious subject matter claimed, in order to expedite prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over SZULC1 (Journal für Praktische Chemie 1988 330(6):1023-1029; cited by Applicants) in view of SZULC2 (Antiviral Research 1987 7:109-117; cited by Applicants).
The teachings of Szulc1 are set forth above.  The reference does not explicitly refer to a pharmaceutical composition comprising the disclosed compound and a pharmaceutically acceptable carrier.  However, the reference teaches that all the compounds (therefore, including compound 36) mentioned therein were tested as IFN inducters using the method of Szulc2 (p. 111), where mice were treated either intraperitoneally or perorally with a pharmaceutical composition comprising the compound.  It would have been obvious to an ordinary artisan at the time the instant application was effectively filed that treatment of a model animal subject in preclinical practice would require combining said compound with a non-toxic carrier in order for the active ingredient undergoing testing to be effectively administered to said model animal subject.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, 11, 13, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,745,358. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound recited in these claims anticipates all the cited claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 






/JOHN M MAURO/Primary Examiner, Art Unit 1625